Title: From George Washington to Capel & Osgood Hanbury, 20 September 1759
From: Washington, George
To: Capel & Osgood Hanbury



Gentn
Mount Vernon 20th September 1759

On the 12th June last I wrote you fully, and addressd Copies to which be referd. and gave you advice in a Letter of the 26th Ulto Via Whitehaven of my Intention’s of drawing on you to the amount of about £150 since which I have passd those Bills (viz.) one sett payable to Messrs Champe and Hunter of Virginia for Ninety nine pounds Sterling dated the 10th Instt and another sett for fifty pounds bearing date with this Letter payable to Mr Richd Washington of London[.] I don’t doubt their meeting with due honour—shoud any thing occur I will again write by this Falls Shipping, at present I have the honour to be Gentn Yr Most Obedt Hble Servt

Go: Washington

